Filed 5/16/19 by Clerk of Supreme Court
                        IN THE SUPREME COURT
                       STATE OF NORTH DAKOTA


                                   2019 ND 118


In the Interest of F.M.G.

Eduardo P. Yabut, MD,                                       Petitioner and Appellee

         v.

F.M.G.,                                                  Respondent and Appellant


                                   No. 20190097


      Appeal from the District Court of Stutsman County, Southeast Judicial District,
the Honorable Daniel D. Narum, Judge.

         AFFIRMED.

         Per Curiam.

       Leo A. Ryan, State’s Attorney, Jamestown, ND, for petitioner and appellee;
on brief.

         Andrew Marquart, Fargo, ND, for respondent and appellant; submitted on
brief.
                               Interest of F.M.G.
                                  No. 20190097


       Per Curiam.
[¶1]   F.M.G. appeals from the district court’s continuing treatment order. F.M.G.
argues there is not clear and convincing evidence she is mentally ill and a person
requiring continued treatment. We summarily affirm under N.D.R.App.P. 35.1(a)(2).
[¶2]   Gerald W. VandeWalle, C.J.
       Lisa Fair McEvers
       Daniel J. Crothers
       Jerod E. Tufte
       Jon J. Jensen




                                        1